       Case: 1:20-cr-00474 Document #: 7 Filed: 08/07/20 Page 1 of 1 PageID #:33




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


USA,
                                                      No. 20 CR 474
               Plaintiff,
          v.                                          Judge Manish S. Shah

JOHN GARCIA,

               Defendant.


                                          ORDER
(00:15)

Initial appearance proceedings held via telephone. Defendant consents to appear by telephone.
Defendant advised of his rights, the charge against him, and the maximum penalties associated
with that charge. Eugene O’Malley of the Federal Defender Panel is appointed as counsel for
defendant under the CJA, subject to defendant’s execution of the financial affidavit. Enter CJA
Appointment Order. Defendant acknowledges receipt of the criminal complaint. The
government moves for pretrial detention. Detention hearing via telephone is set for 8/10/20 at
2:30 p.m. Defendant is remanded to the custody of the U.S. Marshal Service, and shall remain
detained pending the hearing on 8/10/20. The government’s motion to unseal this case is
granted, and the Clerk of Court is directed to unseal this case and any sealed filings.


ENTER:

August 7, 2020
                                                          Manish S. Shah
                                                          U.S. District Judge
